Exhibit 10.1

January 30, 2019

Wright Medical Group, Inc.

1023 Cherry Road

Memphis, Tennessee 38117

Attn: James Lightman

Wright Medical Group N.V.

Prins Bernhardplein 200

1097 JB Amsterdam,

The Netherlands

Attn: James Lightman

 

Re:

Exchange for Wright Medical Group, Inc. 1.625% Cash Exchangeable Senior Notes
due 2023

Ladies and Gentlemen:

Wright Medical Group, Inc., a Delaware corporation (the “Company”), is offering
to issue new 1.625% Cash Exchangeable Senior Notes due 2023 (the “2023 Notes”),
which are to be fully and unconditionally guaranteed (the “Guarantee”) by Wright
Medical Group N.V., a Dutch public company with limited liability (naamloze
vennootschap) (the “Guarantor”), under the existing indenture for its
outstanding 2023 Notes (CUSIP 98235T AF4 and ISIN: US98235TAF49) in exchange for
certain 2.00% Cash Convertible Senior Notes due 2020 (CUSIP 98235T AE7 and ISIN:
US98235TAE73) (the “2020 Notes”).

The undersigned (the “Investor”), for itself and on behalf of the beneficial
owners (if any) listed on Exhibit A hereto (each, an “Account”), for whom the
Investor has been duly authorized to enter into the transactions contemplated
hereby, subscribes to the newly issued 2023 Notes by means of an exchange (the
“Exchange”) of certain 2020 Notes for an amount of newly issued 2023 Notes (each
participating Account, including the Investor if it is a beneficial owner listed
on Exhibit A, an “Exchanging Holder”) pursuant and subject to the terms and
conditions set forth in this agreement (the “Exchange Agreement”).

The Investor and each Account understands that the Exchange is being made
without registration under the Securities Act of 1933, as amended (the
“Securities Act”), or any securities laws of any state of the United States or
of any other jurisdiction, and that the Exchange is only being made to investors
who are both “accredited investors” (as defined in Rule 501 of Regulation D
under the Securities Act) and “qualified institutional buyers” (as defined in
Rule 144A under the Securities Act) in reliance upon a private placement
exemption from registration under the Securities Act.

 

  1.

The Exchange. Subject to the terms and conditions of this Exchange Agreement,
the Investor, on behalf of itself and each participating Exchanging Holder,
hereby agrees to exchange, and cause the other Exchanging Holders to exchange,
the aggregate principal amount (the “Exchanged Principal Amount”) of 2020 Notes
set forth in column 2 of Exhibit A hereto (such principal amount of 2020 Notes,
the “Exchanged 2020 Notes”) for newly issued 2023 Notes having an aggregate
principal amount, for each Exchanging Holder, equal to the product of (x) the
Exchange Ratio, as set forth in Exhibit A and (y) the Exchanged 2020 Notes for
such Exchanging Holder, rounded to the nearest integral multiple of $1,000 in
principal amount, if applicable, as set forth in column 4 of Exhibit A hereto
(such aggregate principal amount of 2023 Notes, as so rounded, if applicable,
the “Exchanged 2023 Notes”), and the Company agrees to issue such Exchanged 2023
Notes to the Exchanging Holders in exchange for such Exchanged 2020 Notes. For
the avoidance of doubt, the Company will not make any separate cash payment in
respect of rounded amounts or interest, if any, accrued and unpaid to the
Closing Date (as defined below) for the Exchanged 2020 Notes or the Exchanged
2023 Notes. Instead, such amounts will be taken into account in the
determination of the Exchange Ratio and deemed to be paid by the exchange of the
Exchanged 2020 Notes for the Exchanged 2023 Notes.

 

1



--------------------------------------------------------------------------------

  2.

The Closing. The closing of the Exchange (the “Closing”) shall take place at the
offices of Latham & Watkins LLP, 885 Third Avenue, New York, New York 10022-4834
at 10:00 a.m., New York City time, on February 7, 2019, or at such other time
and place as the Company may designate by notice to the Investor (the “Closing
Date”).

 

  3.

The Terms of the Exchange; Closing Mechanics.

Subject to the terms and conditions of this Exchange Agreement, the Investor, on
behalf of itself and each Exchanging Holder, hereby (a) sells, assigns and
transfers to the Company, all right, title and interest in the Exchanged 2020
Notes indicated in Exhibit A hereto free and clear of all liens, restrictions,
charges, encumbrances, adverse claims, rights or proxies, in satisfaction of the
consideration for the Exchanged 2023 Notes, (b) waives any and all other rights
with respect to such Exchanged 2020 Notes, and (c) releases and discharges the
Company and the Guarantor from any and all claims the Investor may now have, or
may have in the future, arising out of, or related to, such Exchanged 2020
Notes.

 

  (a)

The Depository Trust Company (“DTC”) will act as securities depositary for the
Exchanged 2023 Notes. At or prior to the times set forth in the Exchange
Procedures set forth in Exhibit B hereto (the “Exchange Procedures”), the
Investor shall deliver and/or cause the Exchanging Holders to deliver the
Exchanged 2020 Notes, by book entry transfer through the facilities of DTC, to
The Bank of New York Mellon Trust Company, N.A., in its capacity as trustee of
the 2020 Notes (in such capacity, the “2020 Notes Trustee”), for the
account/benefit of the Company for cancellation as instructed in the Exchange
Procedures; and

 

  (b)

On the Closing Date, subject to satisfaction of the conditions precedent
specified in Section 6 hereof, and the prior receipt by the 2020 Notes Trustee
from the Exchanging Holders of the Exchanged 2020 Notes, the Company shall
execute, cause the Bank of New York Mellon Trust Company, N.A., in its capacity
as trustee of the 2023 Notes (the “2023 Notes Trustee”) to authenticate and
cause to be delivered to the DTC account(s) specified by the Investor in Exhibit
C hereto, the Exchanged 2023 Notes.

All questions as to the form of all documents and the validity and acceptance of
the 2020 Notes and the 2023 Notes will be determined by the Company, in its sole
discretion, which determination shall be final and binding.

 

  4.

Representations and Warranties of the Guarantor and the Company. Each of the
Company and the Guarantor jointly and severally represents and warrants to the
Investor that:

 

  (a)

Organization. It is duly organized and is validly existing under the laws of its
jurisdiction of organization.

 

  (b)

Due Authorization. This Exchange Agreement has been duly authorized, executed
and delivered by each of the Company and the Guarantor.

 

  (c)

Authorization of Exchanged 2023 Notes. The Exchanged 2023 Notes have been duly
authorized by the Company and, when issued, authenticated and delivered in
accordance with the Indenture and this Exchange Agreement in exchange for
Exchanged 2020 Notes by the Exchanging Holders in accordance with the terms
hereof, the Exchanged 2023 Notes will be validly issued and will constitute
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except that the enforcement thereof may
be subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”).

 

2



--------------------------------------------------------------------------------

  (d)

Authorization of Indenture. The indenture governing the 2023 Notes, dated as of
June 28, 2018 between the Company, the Guarantor and the 2023 Notes Trustee (as
amended, modified or otherwise supplemented, the “Indenture”) has been duly
authorized, executed and delivered by the Company, and assuming due
authorization, execution and delivery by the New Notes Trustee, constitutes a
legal, valid and binding obligation of both the Company and the Guarantor,
enforceable against the Company and the Guarantor, respectively, in accordance
with its terms, except that the enforcement thereof may be subject to the
Enforceability Exceptions.

 

  (e)

Authorization of Guarantee. The Guarantee has been duly authorized, executed and
delivered by the Guarantor and constitutes a legal, valid and binding obligation
of the Guarantor, enforceable against the Guarantor in accordance with its
terms, except that the enforcement thereof may be subject to the Enforceability
Exceptions.

 

  (f)

Exemption from Registration. Assuming the accuracy of the representations and
warranties of the Investor and each other investor executing an Exchange
Agreement, (1) the issuance of the Exchanged 2023 Notes in connection with the
Exchange pursuant to this Exchange Agreement is exempt from the registration
requirements of the Securities Act; and (2) the Indenture is not required to be
qualified under the Trust Indenture Act of 1939, as amended.

 

  (g)

New Class. The Exchanged 2023 Notes, when issued, will not be of the same class
as securities listed on a national securities exchange registered under
Section 6 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or quoted in a U.S. automated inter-dealer quotation system, within the
meaning of Rule 144A(d)(3)(i) under the Securities Act.

 

  (h)

Resale Restriction Termination Date. As of the date hereof, the Resale
Restriction Termination Date (as defined in the Indenture) with respect to the
2023 Notes (including the Exchanged 2023 Notes) is scheduled to occur on
June 28, 2019.

 

  5.

Representations and Warranties of the Investor. The Investor hereby represents
and warrants to and covenants with the Company and the Guarantor that:

 

  (a)

The Investor is a corporation, limited partnership, limited liability company or
other entity, as the case may be, duly formed, validly existing and in good
standing under the laws of the jurisdiction of its formation.

 

  (b)

The Investor has full power and authority to (i) acquire from the Company the
Exchanged 2023 Notes, (ii) exchange, sell, assign and transfer the Exchanged
2020 Notes exchanged hereby and (iii) to enter into this Exchange Agreement and
perform all obligations required to be performed by the Investor hereunder. If
the Investor is executing this Exchange Agreement on behalf of an Account,
(x) the Investor has all requisite authority to enter into this Exchange
Agreement on behalf of, and, bind each Account to the terms of this Agreement,
and (y) Exhibit A hereto is a true, correct and complete list of (A) the name of
each Account participating in the Exchange and (B) the principal amount of each
Account’s Exchanged 2020 Notes.

 

  (c)

Each Exchanging Holder has been the beneficial owner of the Exchanged 2020 Notes
continuously since at least the business day immediately preceding January 24,
2019, and is the current beneficial owner of the Exchanged 2020 Notes. When the
Exchanged 2020 Notes are exchanged, the Company will acquire good, marketable
and unencumbered title thereto, free and clear of all liens, restrictions,
charges, encumbrances, adverse claims, rights or proxies.

 

3



--------------------------------------------------------------------------------

  (d)

This Exchange Agreement and the consummation of the Exchange will not contravene
(1) any law, rule or regulation binding on the Investor or any investment
guideline or restriction applicable to the Investor (or, if applicable, the
Accounts) or (2) the charter or bylaw (or equivalent organizational documents)
of the Investor (or, if applicable, the Accounts).

 

  (e)

The Investor and each Account is a resident of the state set forth in Exhibit C
and, unless otherwise set out in Exhibit A hereto, is not acquiring the
Exchanged 2023 Notes as a nominee or agent or otherwise for any other person.

 

  (f)

The Investor and each Account will comply with all applicable laws and
regulations in effect in any jurisdiction in which the Investor or such Account
purchases or acquires pursuant to the Exchange or sells Exchanged 2023 Notes and
will obtain any consent, approval or permission required for such purchases,
acquisitions or sales under the laws and regulations of any jurisdiction to
which the Investor or such Account is subject or in which the Investor or such
Account makes such purchases, acquisitions or sales, and neither the Company nor
the Guarantor shall have any responsibility therefor.

 

  (g)

The Investor and each Account has received a copy of the Indenture. The
Investor, on behalf of itself and each Account, acknowledges that: (1) no person
has been authorized to give any information or to make any representation
concerning the Exchange or the Guarantor or any of its subsidiaries (including
the Company), other than the information given by the Guarantor’s and the
Company’s duly authorized officers and employees in connection with the
Investor’s examination of the Guarantor and its subsidiaries (including the
Company) and the terms of the Exchange; and (2) the Guarantor and its
subsidiaries (including the Company) do not take any responsibility for, and
neither the Guarantor nor any of its subsidiaries (including the Company) can
provide any assurance as to the reliability of, any other information that may
have been provided to the Investor. The Investor, on behalf of itself and each
Account, hereby acknowledges that J. Wood Capital Advisors LLC (the “Placement
Agent”) does not take any responsibility for, and can provide no assurance as to
the reliability of, the information set forth in the Indenture or any such other
information.

 

  (h)

The Investor and each Account understands and accepts that acquiring the 2023
Notes in the Exchange involves risks, including those described in the
Guarantor’s reports filed with the Securities and Exchange Commission. The
Investor and each Account has such knowledge, skill and experience in business,
financial and investment matters that the Investor and each Account is capable
of evaluating the merits and risks of the Exchange and an investment in the 2023
Notes. With the assistance of its own professional advisors (to the extent the
Investor and each Account has deemed appropriate), the Investor and each Account
has made its own legal, tax, accounting and financial evaluation of the merits
and risks of an investment in the 2023 Notes and the consequences of the
Exchange and this Exchange Agreement. The Investor and each Account has
considered the suitability of the 2023 Notes as an investment in light of its
own circumstances and financial condition, and the Investor and each Account is
able to bear the risks associated with an investment in the 2023 Notes.

 

  (i)

The Investor confirms that neither it nor any Account is relying on any
communication (written or oral) of the Guarantor, the Company or the Placement
Agent or any of their respective agents or affiliates as investment advice or as
a recommendation to participate in the Exchange and receive the 2023 Notes
pursuant to the terms hereof. It is understood that information provided in the
Indenture, or by the Guarantor, the Company or the Placement Agent or any of
their respective agents or affiliates, shall not be considered investment advice
or a recommendation with respect to the Exchange, and that none of the
Guarantor, the Company or the Placement Agent or any of their respective agents
or affiliates is acting or has acted as an advisor to the Investor or any
Account in deciding whether to participate in the Exchange.

 

4



--------------------------------------------------------------------------------

  (j)

The Investor confirms, for itself and for each Account, that neither the
Guarantor, the Company or the Placement Agent has (1) given any guarantee or
representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the 2023 Notes; or (2) made any representation to the Investor nor any Account
regarding the legality of an investment in the 2023 Notes under applicable
investment guidelines, laws or regulations. In deciding to participate in the
Exchange, neither the Investor nor any Account not relying on the advice or
recommendations of the Guarantor, the Company or the Placement Agent, and the
Investor and each Account has made its own independent decision that the
investment in the 2023 Notes is suitable and appropriate for the Investor or
such Account.

 

  (k)

The Investor and each Account is a sophisticated participant in the transactions
contemplated hereby and has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the 2023 Notes, is experienced in investing in capital markets and
is able to bear the economic risk of an investment in the 2023 Notes. The
Investor and each Account is familiar with the business and financial condition
and operations of the Guarantor and its subsidiaries (including the Company) and
has conducted its own investigation of the Guarantor and its subsidiaries
(including the Company) and the 2023 Notes and has consulted with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby.
The Investor and each Account has had access to the Guarantor’s filings with the
Securities and Exchange Commission and such other information concerning the
Guarantor and its subsidiaries (including the Company) and the 2023 Notes as it
deems necessary to enable it to make an informed investment decision concerning
the Exchange. The Investor and each Account has been offered the opportunity to
ask questions of the Guarantor and the Company and their respective
representatives and has received answers thereto as the Investor or such Account
deems necessary to enable it to make an informed investment decision concerning
the Exchange and the 2023 Notes. Notwithstanding the foregoing, each of the
Investor and each Account acknowledges that it has requested that it not receive
or otherwise be made aware of non-public information regarding the Guarantor
that may restrict its ability to trade in the Company’s securities, and
accordingly: (x) acknowledges the disadvantages to which the Investor and each
Account is subject on account of the disparity of information as between the
Company and the Guarantor, on the one hand, and the Investor and each Account on
the other, as a result of certain non-public information concerning the
Guarantor and its subsidiaries (including the Company) and/or the 2020 Notes or
the 2023 Notes that is not known to the Investor or each Account and that may be
material (collectively, the “Non-Public Information”); and (y) acknowledges and
agrees that the Investor and each Account has agreed to acquire the Exchanged
2023 Notes pursuant to this Exchange Agreement, notwithstanding that the
Investor and each Account is aware that the Non-Public Information exists and
that neither the Company, the Guarantor nor the Placement Agent has disclosed
the Non-Public Information to the Investor or any Account.

 

  (l)

The Investor and each Account understands that no federal, state, local or
foreign agency has passed upon the merits or risks of an investment in the 2023
Notes or made any finding or determination concerning the fairness or
advisability of such investment.

 

5



--------------------------------------------------------------------------------

  (m)

The Investor and each Account is an “accredited investor” as defined in Rule
501(a) under the Securities Act and a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act. The Investor agrees, for itself and on
behalf of each Account, to furnish any additional information reasonably
requested by the Guarantor or the Company or any of their affiliates to assure
compliance with applicable U.S. federal and state securities laws in connection
with the Exchange.

 

  (n)

The Investor and each Account is not directly, or indirectly through one or more
intermediaries, controlling or controlled by, or under direct or indirect common
control with, either the Guarantor or the Company and is not, and has not been
for the immediately preceding three months, an “affiliate” (within the meaning
of Rule 144 under the Securities Act) of either the Guarantor or the Company.

 

  (o)

The Investor and each Account is acquiring the 2023 Notes solely for the
Investor’s or such Account’s own beneficial account, or for an account with
respect to which the Investor or such Account exercises sole investment
discretion, for investment purposes, and not with a view to, or for resale in
connection with, any distribution of the Exchanged 2023 Notes. The Investor and
each Account understands that the offer and sale of the Exchanged 2023 Notes
have not been registered under the Securities Act or any state securities laws
by reason of specific exemptions under the provisions thereof that depend in
part upon the investment intent of the Investor or each Account and the accuracy
of the other representations made by the Investor, for itself and on behalf of
each Account, in this Exchange Agreement.

 

  (p)

The Investor and each Account understands that each of the Guarantor and the
Company is relying upon the representations and agreements contained in this
Exchange Agreement (and any supplemental information) for the purpose of
determining whether the Investor’s and such Account’s participation in the
Exchange meets the requirements for the exemptions referenced in clause
(m) above. In addition, the Investor and each Account acknowledges and agrees
that any hedging transactions engaged in by the Investor or such Account after
the confidential information (as described in the confirmatory email received by
the Investor from the Placement Agent (the “Wall Cross Email”)) is made public
and prior to the Closing in connection with the issuance of the 2023 Notes have
been and will be conducted in compliance with the Securities Act and the rules
and regulations promulgated thereunder.

 

  (q)

The Investor and each Account acknowledges that the Exchanged 2023 Notes have
not been registered under the Securities Act. As a result, the Exchanged 2023
Notes may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons, except pursuant to an exemption from, or in
a transaction not subject to, the registration requirements of the Securities
Act as further set forth in Section 2.05 of the Indenture and the Investor
hereby agrees, for itself and on behalf of each Account, that neither it nor any
Account will sell the Exchanged 2023 Notes other than in compliance with such
transfer restrictions.

 

  (r)

The Investor and each Account acknowledges and agrees that there is no assurance
that a public market for the 2023 Notes will be sustained and neither the
Company, the Guarantor, nor the Placement Agent has undertaken to make a public
market in the 2023 Notes. In addition, the Investor and each Account
acknowledges that it will receive a beneficial interest in the Exchanged 2023
Notes held in a global note with restricted legends and a restricted CUSIP
number issued under the Indenture, and agrees that the Exchanged 2023 Notes will
be subject to a restricted CUSIP number and the respective restrictive legends
set forth in Section 2.05 of the Indenture until such time as such restrictions
cease to apply in accordance with the requirements set forth in the Indenture.

 

6



--------------------------------------------------------------------------------

  (s)

The Investor and each Account acknowledges that the terms of the Exchange have
been mutually negotiated between the Investor (for itself and on behalf of each
Account), the Guarantor and the Company. The Investor was given a meaningful
opportunity to negotiate the terms of the Exchange on behalf of itself and each
Account.

 

  (t)

The Investor and each Account acknowledges the Company intends to pay an
advisory fee to the financial advisor, Perella Weinberg Partners LP, in respect
of the Exchange, a portion of which is to be paid to the Placement Agent.

 

  (u)

The Investor will, for itself and on behalf of each Account, upon request,
execute and deliver any additional documents, information or certifications
reasonably requested by the Guarantor, the Company, the 2020 Notes Trustee or
the 2023 Notes Trustee to complete the Exchange.

 

  (v)

The Investor and each Account understands that, unless the Investor notifies the
Guarantor and the Company in writing to the contrary before the Closing, each of
the Investor’s representations and warranties contained in this Exchange
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the Investor.

 

  (w)

The Exchanging Holders’ participation in the Exchange was not conditioned by the
Company on such Exchanging Holders’ exchange of a minimum principal amount of
Exchanged 2020 Notes.

 

  (x)

The Investor acknowledges that it and each Account had a sufficient amount of
time to consider whether to participate in the Exchange and that neither the
Guarantor, the Company or the Placement Agent has placed any pressure on the
Investor or any Account to respond to the opportunity to participate in the
Exchange. The Investor acknowledges that neither it nor any Account became aware
of the Exchange through any form of general solicitation or advertising within
the meaning of Rule 502 under the Securities Act.

 

  (y)

The operations of the Investor and each Account have been conducted in material
compliance with the rules and regulations administered or conducted by the U.S.
Department of Treasury Office of Foreign Assets Control (“OFAC”) applicable to
the Investor. The Investor has performed due diligence necessary to reasonably
determine that its and each Account’s beneficial owners are not named on the
lists of denied parties or blocked persons administered by OFAC, resident in or
organized under the laws of a country that is the subject of comprehensive
economic sanctions and embargoes administered or conducted by OFAC
(“Sanctions”), or otherwise the subject of Sanctions.

 

  (z)

The Investor and each Account is a qualified investor as defined in the
Prospectus Directive.

“Prospectus Directive” means Directive 2003/71/EC of the European Union, and any
amendments thereto, including Directive 2010/73/EU, including any implementation
measure in a member state of the European Economic Area.

 

  (aa)

The Investor and each Account agrees and acknowledges that no disclosure or
offering document has been prepared in connection with the Exchange by the
Placement Agent or any of its affiliates.

 

  (bb)

The Investor and each Account has conducted its own investigation of the
Guarantor, the Company, the 2023 Notes and the 2020 Notes and has not relied on
any statements or other information provided by the Placement Agent concerning
the Guarantor, the Company, the 2023 Notes or the 2020 Notes.

 

7



--------------------------------------------------------------------------------

  (cc)

The Placement Agent and its directors, officers, employees, representatives and
controlling persons have made no independent investigation with respect to the
Guarantor, the Company, the 2023 Notes or the 2020 Notes or the accuracy,
completeness or adequacy of any information supplied to the Investor or any
Account by the Guarantor or the Company.

 

  (dd)

In connection with the Exchange, the Placement Agent has not acted as the
Investor’s or any Account’s financial advisor or fiduciary.

 

  6.

Conditions to Obligations of the Investor and the Company. The obligations of
the Investor to deliver, or to cause the Exchanging Holders to deliver, the
Exchanged 2020 Notes and of the Company to deliver the Exchanged 2023 Notes are
subject to the satisfaction at or prior to the Closing of the condition
precedent that the representations and warranties of the Company and the
Guarantor on the one hand, and of the Investor on the other contained in
Sections 4 and 5, respectively, shall be true and correct as of the Closing in
all material respects with the same effect as though such representations and
warranties had been made as of the Closing.

 

  7.

Covenant and Acknowledgment of the Guarantor. At or prior to 8:00 a.m., New York
City time, on the first business day after the date hereof, the Guarantor shall
issue a press release announcing the Exchange, which press release the Guarantor
acknowledges and agrees will disclose all confidential information (as described
in the Wall Cross Email) to the extent either the Guarantor or the Company
believes such confidential information constitutes material non-public
information, if any, with respect to the Exchange or otherwise communicated by
the Guarantor or the Company to the Investor in connection with the Exchange.

 

  8.

Covenant of the Investor. No later than one (1) business day after the date
hereof, the Investor agrees to deliver settlement instructions for each Account
to the Company substantially in the form of Exhibit C hereto.

 

  9.

Waiver, Amendment. Neither this Exchange Agreement nor any provisions hereof
shall be modified, changed, discharged or terminated except by an instrument in
writing, signed by the party against whom any waiver, change, discharge or
termination is sought.

 

  10.

Assignability. Neither this Exchange Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Guarantor, the Company or the Investor without the prior written consent of the
other parties.

 

  11.

Taxation. The Investor acknowledges that, if the Investor is a United States
person for U.S. federal income tax purposes, either (a) the Company must be
provided with a correct taxpayer identification number (“TIN”), generally a
person’s social security or federal employer identification number, and certain
other information on Internal Revenue Service (“IRS”) Form W-9, which is
provided as an attachment hereto, and a certification, under penalty of perjury,
that such TIN is correct, that the Investor is not subject to backup withholding
and that the Investor is a United States person, or (b) another basis for
exemption from backup withholding must be established. The Investor further
acknowledges that, if the Investor is not a United States person for U.S.
federal income tax purposes, (X) the Company must be provided the appropriate
IRS Form W-8 signed under penalties of perjury, attesting to that non-U.S.
Investor’s foreign status, and (Y) the Investor may be subject to U.S. federal
withholding or U.S. federal backup withholding tax on certain payments made to
the Investor unless the Investor properly establishes an exemption from, or a
reduced rate of, withholding or backup withholding.

 

8



--------------------------------------------------------------------------------

  12.

Waiver of Jury Trial. EACH OF THE GUARANTOR, THE COMPANY AND THE INVESTOR (FOR
ITSELF AND, IF APPLICABLE, ON BEHALF OF EACH ACCOUNT) IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF
THE TRANSACTIONS CONTEMPLATED BY THIS EXCHANGE AGREEMENT.

 

  13.

Governing Law. THIS EXCHANGE AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT
IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

  14.

Submission to Jurisdiction. Each of the Guarantor, the Company and the Investor
(for itself and, if applicable, on behalf of each Account) (a) agrees that any
legal suit, action or proceeding arising out of or relating to this Exchange
Agreement or the transactions contemplated hereby shall be instituted
exclusively in the courts of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York; (b) waives any objection that it may now or hereafter have
to the venue of any such suit, action or proceeding; and (c) irrevocably
consents to the jurisdiction of the aforesaid courts in any such suit, action or
proceeding. Each of the Guarantor, the Company and the Investor (for itself and,
if applicable, on behalf of each Account) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

  15.

Venue. Each of the Guarantor, the Company and the Investor (for itself and, if
applicable, on behalf of each Account) irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Exchange Agreement in any court
referred to in Section 14. Each of the Guarantor, the Company and the Investor
(for itself and, if applicable, on behalf of each Account) irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

  16.

Service of Process. Each of the Guarantor, the Company and the Investor (for
itself and, if applicable, on behalf of each Account) irrevocably consents to
service of process in the manner provided in Section 17. Nothing in this
Exchange Agreement will affect the right of any party to this Exchange Agreement
to serve process in any other manner permitted by law.

 

  17.

Agent for Service of Process. The Guarantor hereby irrevocably appoints and
designates James Lightman (the “Agent for Service of Process”), having an
address at 1023 Cherry Road, Memphis, Tennessee 38117 as its true and lawful
attorney-in-fact and duly authorized agent for the limited purpose of accepting
service of legal process and the Guarantor agrees that service of process upon
such party shall constitute personal service of such process on such person. The
Guarantor shall maintain the designation and appointment of the Agent for
Service of Process at such address until all obligations under this Exchange
Agreement shall have been completed in total. If the Agent for Service of
Process shall cease to so act, the Guarantor shall immediately designate and
shall promptly deliver to the Investor and the Placement Agent evidence in
writing of acceptance by another agent for service of process of such
appointment, which such other agent for service of process shall have an address
for receipt of service of process in the State of New York and the provisions
above shall equally apply to such other agent for service of process.

 

  18.

Section and Other Headings. The section and other headings contained in this
Exchange Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Exchange Agreement.

 

  19.

Counterparts. This Exchange Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts (including by facsimile or
other electronic means, including telecopy, email or otherwise), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Exchange Agreement by
facsimile or other transmission (e.g., “pdf” or “tif” format) shall be effective
as delivery of a manually executed counterpart hereof.

 

9



--------------------------------------------------------------------------------

  20.

Notices. All notices and other communications to the Guarantor or the Company
provided for herein shall be in writing and shall be deemed to have been duly
given if delivered personally or sent by registered or certified mail, return
receipt requested, postage prepaid to the following addresses, or, in the case
of the Investor or any Account, the address provided in Exhibit C (or such other
address as either party shall have specified by notice in writing to the other):

 

If to the Company:

  

Wright Medical Group, Inc.

1023 Cherry Road

Memphis, Tennessee 38117

Attn: James Lightman

E-mail: james.lightman@wright.com

If to the Guarantor:

  

Wright Medical Group N.V.

Prins Bernhardplein 200

1097 JB Amsterdam, The Netherlands

Attn: James Lightman

E-mail: james.lightman@wright.com

In each case, with a copy to
(which shall not constitute notice):

  

Ropes & Gray LLP

Three Embarcadero Center

San Francisco, California 94111

Attn: Thomas Holden

E-mail: Thomas.holden@ropesgray.com

 

  21.

Binding Effect. The provisions of this Exchange Agreement shall be binding upon
and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and permitted assigns.

 

  22.

Notification of Changes. The Investor (for itself and, if applicable, on behalf
of each Account) hereby covenants and agrees to notify the Guarantor and the
Company upon the occurrence of any event prior to the Closing that would cause
any representation, warranty, or covenant of the Investor contained in this
Exchange Agreement to be false or incorrect in any material respect.

 

  23.

Reliance by Placement Agent. The Placement Agent may rely on each representation
and warranty of the Guarantor, the Company and the Investor (for itself and on
behalf of each Account) made herein or pursuant to the terms hereof (including,
without limitation, in any officer’s certificate delivered pursuant to the terms
hereof) with the same force and effect as if such representation or warranty
were made directly to the Placement Agent. The Placement Agent shall be a third
party beneficiary to this Exchange Agreement to the extent provided in this
Section 23.

 

  24.

Severability. If any term or provision (in whole or in part) of this Exchange
Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Exchange Agreement or invalidate or render unenforceable such
term or provision in any other jurisdiction.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor (for itself and, if applicable, on behalf of
each Exchanging Holder) has executed this Exchange Agreement as of the date
first written above.

 

    The Investor     By             Name:           Title:          

Legal Name:

 

 

                                                                               
                                                                           

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

ACCEPTED AND AGREED:

 

   

WRIGHT MEDICAL GROUP, INC.

as the Company

    By             Name:           Title:      

WRIGHT MEDICAL GROUP N.V.

as the Guarantor

    By             Name:           Title:  

 

                                                                               
                                                                           

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO THE EXCHANGE AGREEMENT

The Exchange Ratio: ____________

 

 

 

Name of

Exchanging

Holder

 

 

 

Aggregate Principal

Amount of

Exchanged 2020

Notes

 

 

 

CUSIP –

Exchanged

2020 Notes

 

 

 

Aggregate

Principal

Amount of

Exchanged

2023 Notes

 

 

 

CUSIP –

Exchanged

2023 Notes

 

                                                                               
                                                                               
                                                               



--------------------------------------------------------------------------------

EXHIBIT B TO THE EXCHANGE AGREEMENT

NOTICE OF EXCHANGE PROCEDURES

Attached are Exchange Procedures for the settlement of the Wright Medical Group,
Inc. (the “Company”) exchange of its 1.625% Cash Exchangeable Senior Notes due
2023 (the “2023 Notes”) pursuant to the Exchange Agreement, dated as of
January 30, 2019, between you, the Company and the Guarantor which is expected
to occur on or about February 7, 2019. To ensure timely settlement, please
follow the instructions for exchanging your Wright Medical Group, Inc.’s 2.00%
Cash Convertible Senior Notes due 2020 (the “2020 Notes”) as set forth on the
following page.

These instructions supersede any prior instructions you received. Your failure
to comply with the attached instructions may delay your receipt of the 2023
Notes.

If you have any questions, please contact Katy Neumer at (407) 617-9991.

Thank you.



--------------------------------------------------------------------------------

 

EXCHANGING 2020 NOTES FOR 2023 NOTES

 

Delivery of 2020 Notes

 

You must direct the eligible DTC participant through which you hold a beneficial
interest in the 2020 Notes to post on February 7, 2019, no later than 9:00 a.m.,
New York City time, one-sided withdrawal instructions through DTC via DWAC for
transfer to The Bank of New York Mellon Trust Company, N.A. (DTC Participant
No. 901), the aggregate principal amount1 of Exchanged 2020 Notes (CUSIP/ISIN #
98235T AE7 / US98235TAE73) set forth in column 2 of Exhibit A of the Exchange
Agreement.

 

It is important that this instruction be submitted and the DWAC posted on
February 7, 2019, no later than 9:00 a.m., New York City time.

 

To receive 2023 Notes

 

You must direct your eligible DTC participant through which you wish to hold a
beneficial interest in the 2023 Notes to post and accept on February 7, 2019, no
later than 9:00 a.m., New York City time, a one-sided deposit instruction
through DTC via DWAC from The Bank of New York Mellon Trust Company, N.A. for
the aggregate principal amount2 of Exchanged 2023 Notes (CUSIP/ISIN #98235T
AF4/US98235TAF49) set forth in column 4 of Exhibit A of the Exchange Agreement.

 

It is important that this instruction be submitted and the DWAC posted on
February 7, 2019, no later than 9:00 a.m., New York City time.

 

You must complete BOTH steps described above in order to complete the exchange
of 2020 Notes for 2023 Notes.

 

  1 

Note that the DWAC instruction should specify the principal amount, not the
number, of Exchanged 2020 Notes.

  2 

Note that the DWAC instruction should specify the principal amount, not the
number, of 2023 Notes.

 

 

SETTLEMENT

 

On February 7, 2019, after the Company receives your 2020 Notes and your
delivery instructions as set forth above, and subject to the satisfaction of the
conditions to closing as set forth in your Exchange Agreement, the Company will
deliver your 2023 Notes in accordance with the delivery instructions set forth
above.

 



--------------------------------------------------------------------------------

EXHIBIT C TO THE EXCHANGE AGREEMENT

Holder Settlement Details

These settlement instructions are to be delivered to the Company for each
Exchanging Holder no later than one (1) business day after the date of the
Exchange Agreement.

Name of Investor: _______________________

Investor Address:

_______________________________________

_______________________________________

_______________________________________

Telephone: _____________________________

Email Address: __________________________

Country of Residence: ____________________

Taxpayer Identification Number: ____________

Exchanged 2020 Notes

DTC Participant
Number: ________________________________________________________________________

DTC Participant
Name: __________________________________________________________________________

DTC Participant Phone Number: ___________________________________________________________________

DTC Participant Contact Email: ____________________________________________________________________

FFC Account
#: ________________________________________________________________________________

Account # at
Bank/Broker: ________________________________________________________________________

For Delivery of Exchanged 2023 Notes (if different from Exchanged 2020 Notes)
and/or 2023 Notes

DTC Participant
Number: ________________________________________________________________________

DTC Participant
Name: __________________________________________________________________________

DTC Participant Phone
Number: ___________________________________________________________________

DTC Participant Contact
Email: ____________________________________________________________________

FFC Account
#: ________________________________________________________________________________

Account # at
Bank/Broker: ________________________________________________________________________